Exhibit 10.1

TRX EUROPE LTD.

CORREX SERVICES AGREEMENT

This CORREX Services Agreement (this “Agreement”) is made and entered into by
and between TRX Europe Ltd. located at Sutherland House, Russell Way, Crawley
West Sussex RH10, 1UH, United Kingdom (hereinafter “TRX”) and Hogg Robinson Plc
located at Spectrum Point, 279 Farnborough Road, Farnborough, Hampshire GU14 7NJ
(hereinafter “User”) and be deemed to have become effective April 1, 2006 (the
“Effective Date”).

Subject to the terms and conditions in this Agreement, TRX hereby agrees to
provide User certain services known as CORREX through the use of TRX’s software
product(s) and related manuals and documentation.

 

1. Definitions

 

  1.1 Affiliate - An entity controlled by, controlling, or under common control
with User up to and including Hogg Robinson Group plc (formerly known as
Farnborough Holdings Limited), where “control” means ownership of at least fifty
percent (50%) of the equity interest.

 

  1.3 Agreement - This CORREX Services Agreement and all of its attachments,
exhibits and addenda.

 

  1.4 Confidential Information - All Customer Data and Personal Data (as defined
in section 13.2 below), this Agreement, and all confidential or proprietary
information that is owned by a party or provided by or on behalf of one party to
the other party for use in connection with the Service.

 

  1.5 Customer Elements - Custom Modifications, Custom Routines and other
Permitted User-specific elements of the Software and Services.

 

  l.6 Custom Modifications - Permitted User-requested changes to the existing
functionality of the Services to meet specific needs of Permitted User(s). In
the event that TRX makes such changes, User may be charged an additional fee to
be negotiated and agreed upon in writing in advance using the “Current Charges
for Other Services” detailed in Exhibit B. Ownership of all Custom Modifications
and all proprietary rights related thereto shall remain with TRX. Custom
Modifications do not include Custom Routines and are not created using TRX’s
proprietary scripting language. Custom Modifications are changes to the
underlying code of the Software.

 

1



--------------------------------------------------------------------------------

  1.7 Custom Routines - Permitted User-specific Routines intended to perform
functions outside the scope of Services as stated in Exhibit A to meet specific
needs of Permitted User(s). In the event that TRX makes such a Routine, User may
be charged an additional fee to be negotiated and agreed upon in writing in
advance using the “Current Charges for Other Services” detailed in Exhibit B.
Ownership of all Custom Routines and all proprietary rights thereto shall remain
with TRX.

 

  1.8 Customer Data - Any personal identifier information, profile data,
information, traveler data, transactional data and summaries thereof, generated
developed or created by the Permitted Users, or any derivative form thereof
generated by TRX arising from the use or provision of the CORREX Services.
Customer Data includes both personally identifiable and de-identifiable
information (e.g., compilation of Permitted User Data in statistical reports).
All Customer Data is the property of, and is owned by, User.

 

  1.9 Global Distribution System or GDS or CRS - A computer system or network
used to check and make travel-related reservations.

 

  1.10 Group - User and: (a) its Affiliates from time to time; and (b) the
travel franchisees of any such Group members from time to time enrolled in the
travel franchise program of such Group as it materially exists today and
(c) Joint Ventures.

 

  1.11 Joint Ventures - Travel agencies in which User directly or indirectly
(via any subsidiary (within the meaning under the Companies Act 1985) of the
User, or any Affiliate) holds a minority interest and entities that are
contractually affiliated with the User’s world-wide network from time to time.

 

  1.12 Permitted User - Group members.

 

  1.13 Proprietary Information - Collectively and without regard to form, any
third party information that either party has agreed to treat as confidential,
and information regulated by state or federal law concerning disclosure or use,
Confidential Information, and Trade Secrets.

 

  1.14 Region - *. TRX shall make the CORREX Services available to User as the
CORREX Services are adapted for the GDSs used in each Region.

 

  1.15 Routine * - A program created by TRX proprietary scripting language and
used in the CORREX Services that has pre-defined functions allowing the user to
implement business logic for transaction processing.

 

  1.16 Service Bureau - Computer facility located at TRX’s * office, or other
facilities from time to time as designated by TRX, from which TRX will provide
Services and data information to Permitted Users.

 

* Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

  1.17 Services - Those services to be provided by TRX to Permitted Users
hereunder which are specified in Exhibit A and amended over time per terms of
this Agreement.

 

  1.18 Software - TRX’s Software and related documentation, utilized by TRX to
provide the Services. The term Software shall also include all Version Releases
and any Custom Modifications, the use of which are made available to User
hereunder.

 

  1.19 Trade Secrets - Information which: (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

  1.20 Version Release - Changes to the Software that enhances the capabilities
of the Software and Services in existing functional areas and are provided to
users of the Service Bureau at no additional charge.

 

2. Interpretation

In this Agreement:

 

  2.1 References to a statutory provision includes that provision as from time
to time modified, re-enacted or consolidated whether before or after the date of
this Agreement.

 

  2.2 Unless the context otherwise requires, words importing the singular shall
include the plural and vice versa, words importing individuals or persons shall
include corporations, unincorporated bodies of persons and partnerships.

 

  2.3 The Exhibits and any other documents referred to herein and signed by both
parties including any implementation plan(s) and purchase orders (together, the
“Additional Documents”) shall have effect as part of this Agreement, and
references to Sections and Exhibits are references to the sections of and
Exhibits to this Agreement.

 

  2.4 The words “include”, “includes” and “including” shall be construed without
limitation to the words following.

 

  2.5 If there is any conflict or inconsistency between the main body of this
Agreement, the Exhibits and any Additional Documents, the order of priority
shall be the terms of the main body of this Agreement, then the Schedules, and
then the Additional Documents.

 

3



--------------------------------------------------------------------------------

  2.6 Headings of paragraphs in this Agreement are inserted for convenience
only, and are in no way intended to limit or define the scope and/or
interpretation of this Agreement.

 

3. Grant of Rights

 

  3.1 Conditioned upon User’s continuing material compliance with the terms of
this Agreement, TRX grants to User a
non-exclusive, non-transferable, and non-assignable right (save that the User
may assign this Agreement to a Group member provided that User remains primarily
liable to TRX for performance under the Agreement) to access and use and to
allow Permitted Users to access, use and receive the Services provided by TRX,
through the use of its proprietary Software, Routines and Custom Routines and
future Version Releases, if any, to process transactions for themselves and
their respective Customers. The Software will run and reside at TRX’s Service
Bureau, or such other facilities as designated by TRX from time to time.

 

  3.2 The development of any and all Custom Modifications and/or Custom Routines
requested by User shall be covered in a separate written agreement containing
terms to be negotiated and mutually agreed upon by the parties using the
“Customer Charges for Other Services” detailed in Exhibit B. Any such Custom
Modifications and/or Custom Routines shall be loaded on TRX’s server at the
Service Bureau with prior written approval of the User in accordance with the
CORREX Services Acceptance Procedures stated in Exhibit D. User shall have the
right to terminate this Agreement in the event that TRX unreasonably delays or
refuses to develop Custom Routines or Custom Modifications. For the avoidance of
doubt, TRX’s refusal or delay of such development shall not be deemed
unreasonable if such development is in conflict with TRX’s legitimate business
goals.

 

  3.3 Unless otherwise expressly agreed to by the User, all Version Releases,
Routines, Custom Routines or Custom Modifications, or the installation thereof,
shall:

 

  3.3.1 not cause any significant delay, interruption, malfunction of the
Services, or reduction in functionality; and

 

  3.3.2 not cause any increase in the User’s operational costs in its use of the
Services; and

 

  3.3.3 be backwardly compatible with all of the User’s Customer Elements;

 

  3.3.4 Custom Routines and Custom Modifications shall be subject to User
acceptance as stated in Exhibit D; and

 

  3.3.5 User will receive notice prior to the implementation of Version Releases
in accordance with Exhibit E.

 

4



--------------------------------------------------------------------------------

  3.4 Rights to New Functionality. From time to time TRX may introduce new
optional functionality into the CORREX Services. TRX may, in its sole
discretion, offer such new functionality to users for an additional reasonable
fee specified by TRX in good faith, * User shall be offered such new
functionality at materially the same time and on materially the same terms as
all other users of the Services but shall be under no obligation to acquire such
new functionality. In the event User refuses any such new functionality, the
Services will continue to operate uninterrupted and without change as if the new
functionality had not been created or offered to User.

 

4. TRX’s Proprietary Rights; User Restrictions

 

  4.1 User acknowledges that the Software, Version Releases, Custom
Modifications, if any, and related documentation embody valuable confidential
and proprietary information of TRX, the development of which required the
expenditure of considerable time and money by TRX, and are protected as trade
secrets and by United States and international copyright law and international
treaty. User shall treat such information so received in confidence and shall
not use, copy, disclose, nor permit any of its personnel (excepting those
employees with a “need to know” and who have signed appropriate confidentiality
agreements) to use, copy, or disclose the same, or the existence of same, for
any purpose that is not specifically authorized under this Agreement. By virtue
of this Agreement, User acquires only the non-exclusive right as described above
to, and to allow Permitted Users to, access, use and receive the Services
provided by TRX through the use of TRX’s proprietary Software and related
documentation, and does not acquire any license thereto or any rights of
ownership in such materials, including any Custom Modifications. TRX at all
times retains all right, title and interest in the Software, Version Releases,
Custom Modifications, related documentation, and any derivatives thereof.

 

  4.2 User agrees not to remove, alter or conceal any product identification,
copyright notices, or other notices or proprietary restrictions from
documentation provided to User by TRX, and to reproduce any and all such notices
on any copies of such materials.

 

  4.3 User recognizes and acknowledges that any unauthorized use or disclosure
of the Services or Software by User may cause TRX irreparable damage for which
other remedies may be inadequate, and User hereby acknowledges TRX may apply to
a court of competent jurisdiction for injunctive or other equitable relief
seeking to restrain such use or disclosure.

 

  4.4 TRX recognizes and acknowledges that any unauthorized use or disclosure of
the Customer Data by TRX may cause User or the relevant Permitted User
irreparable damage for which other remedies may be inadequate, and TRX hereby
acknowledges User may apply to a court of competent jurisdiction for injunctive
or other equitable relief seeking to restrain such use or disclosure.

 

5



--------------------------------------------------------------------------------

  4.5 User has selected the Services provided hereunder and subject to the terms
of this Agreement assumes full responsibility for the data provided, stored or
transmitted utilizing the Services, and the use of such data, including the
results obtained there from, as long as the Service Bureau processes the data in
accordance with agreed specifications as contained herein and the Service Level
Agreement as contained in Exhibit D.

 

5. Support Services

 

  5.1 Services Provided. During the term of this Agreement, TRX will provide to
User the Support Services as stated in Exhibit D. In the event that TRX is able
to improve its uptime service levels for the CORREX Services during the term of
this Agreement and offers such improved uptime service levels to another TRX
client, such improved services levels shall be deemed to be included in this
Agreement.

 

  5.2 Error Correction. In the event that any Permitted User(s) encounters an
error, bug or malfunction in the Services, User shall promptly provide notice to
TRX, describing the problem and indicating the severity of same. TRX shall
verify the cause of the problem, and TRX’s sole obligation shall be to use its
reasonable care and skill to correct the reported problem in accordance with
Exhibit D. Notwithstanding the foregoing, the stated service levels shall not
apply to errors which are caused by the User, which TRX shall use its reasonable
efforts to promptly correct in any event. TRX may charge an additional fee in
accordance with Exhibit B to correct such User errors if appropriate. TRX MAKES
NO REPRESENTATION OR WARRANTY THAT ALL BUGS, ERRORS OR MALFUNCTIONS CAN BE
CORRECTED, NOR THAT THE SOFTWARE WILL OPERATE ERROR FREE.

 

  5.3 Other Services. TRX may provide training, consultation or other services
at the request of User. Any such services shall be performed under a separate
written agreement containing mutually acceptable terms; all related pricing
shall not exceed the rates set out in Exhibit B to this Agreement, allowing for
such increases as staled in Section 7.2.

 

  5.4 Assignment. User acknowledges and will not unreasonably withhold their
consent that TRX may decide to assign its support obligations under this
Agreement to a TRX-authorized agent. After such assignment User agrees to look
solely in the first instance to such agent for all on-going maintenance and
support of the Software, provided such agent provides maintenance and support
services substantially similar to those contracted for under this Agreement. TRX
shall remain primarily liable to and continue to be paid by the User for all
support and on-going maintenance obligations given under this Agreement. User
shall enter into any further documents reasonably required by TRX in order to
give full effect to the provisions of this Section 5.4.

 

6



--------------------------------------------------------------------------------

6. Responsibilities Of User

General. Throughout the initial and any renewal term(s) of this Agreement, and
as a condition of TRX’s obligation to provide Services under this Agreement,
User agrees that it will:

 

  6.1 Provide all information reasonably requested by TRX to assist in
identifying and solving reported errors.

 

  6.2 Follow, in all material respects, all of TRX’s reasonable installation,
operation and maintenance instructions.

 

  6.3 Designate two operational User Representatives for each of the three
Regions (the initial User Representatives being named on Exhibit C) who will be
the contact persons through which all support and/or problem communications will
be made. User may, from time to time, change one or both of the designated User
Representatives, which change shall be effective only upon TRX’s receipt of
written notice thereof. At no time shall there be more than two operational User
Representatives for each Region. User shall ensure that any appointed
operational User Representative is knowledgeable in the operation and use of the
TRX Services, operating system(s), and hardware installed at the User’s site.

 

  6.4 User and TRX agree to review the feasibility of implementing CORREX for
use by User’s other Group members, specifically including *.

 

7. Pricing and Payment

 

  7.1 The fees for the Services are set forth in Exhibit B. User shall pay all
undisputed fees in Great Britain Pounds (GBP) within * of receipt of invoice
regardless of whether User collects any fees from its customers. User shall pay
interest on all undisputed amounts not paid when due at the rate of * per annum
above the base rate stated by National Westminster Bank plc, or the highest
lawful rate, if less. TRX has the right to suspend or terminate User’s access to
the Services for non-payment upon ten (10) working days’ prior written notice in
the event that any portion of any undisputed invoice remains unpaid for twenty
(20) or more days after the due date.

 

  7.2 After the initial two-year term of the Agreement, TRX may, annually, in
its reasonable discretion and upon reasonable notice to User (which shall in no
event be less than forty five (45) days prior to such increase), increase the
fees by the percentage increase in the Retail Prices Index (for all items
excluding mortgage interest payments) (RPIX), as reported by the U.K. Office of
National Statistics for the twelve (12) months preceding the notice by TRX of
such increase in fees.

 

* Confidential Treatment Requested

 

7



--------------------------------------------------------------------------------

  7.3 If the User wishes in good faith to dispute any part of an invoice, User
shall (i) notify TRX within 30 days of receipt of the invoice; and (ii) pay any
undisputed amounts on the invoice. If TRX is not notified of a disputed invoice
within this time frame, the invoice will be deemed undisputed and will be due
and payable in accordance with the terms of this Section. The parties shall
refer by notice in writing any invoice dispute to their respective contract
managers for resolution. The contract managers (the initial contract managers
being named in Exhibit D) shall negotiate in good faith to attempt to resolve
such disputes. If any dispute cannot be resolved by the contract managers within
a maximum of 10 working days after it has been referred to them, the dispute
shall be dealt with pursuant to Section 14 below.

 

  7.4 TRX will maintain and procure the maintenance of complete and accurate
books and records (using, amongst other things, generally accepted accounting
principles consistently applied) of all Services supplied (including TRX’s
performance levels achieved under Exhibit D), all transactions, all fees and
charges and other sums claimed hereunder (“Books and Records”), and will retain
the Books and Records for * after the expiry or termination of this Agreement.

 

  7.5 TRX shall provide monthly reports in support of its invoices to User. User
shall have the right, upon thirty (30) days prior written notice and during
regular business hours of TRX, to audit the Books and Records of TRX relating to
verification that payments due to TRX under this Agreement are correctly
calculated. In the event any audit identifies an overpayment of * or more by
User to TRX, TRX shall immediately reimburse User the amount of overpayment. In
the event any audit identifies a shortfall of * or more in payments due to TRX,
User shall immediately pay TRX all amounts due.

 

  7.6 The fees for the Services do not include any charge for Value Added Taxes
(“VAT’), and TRX shall charge VAT (if appropriate) attributable to the Services
rendered by TRX in connection with this Agreement.

 

8. Warranties; Indemnity; Disclaimer

 

  8.1 TRX Warranty. TRX represents and warrants that it will provide the
Services, and Support Services as set out in Exhibit D, with such skill and care
as may reasonably be expected of a properly skilled and competent person
experienced in the provision of services equivalent to the Services. Save where
set out in this Agreement, all other warranties express or implied by common
law, statute or otherwise excluded to the fullest extent allowed by law.

 

  8.2 Joint Warranty. TRX and User each warrants and represents to the other
that it has full right, power, and authority to enter into and perform under
this Agreement, and the person signing this Agreement on its behalf has been
properly authorized and empowered to enter into this Agreement.

 

* Confidential Treatment Requested

 

8



--------------------------------------------------------------------------------

  8.3 TRX Indemnification. TRX will defend User and its directors and employees,
against any claim against, or liability or loss incurred by, any Permitted User,
that the Software and/or the Services furnished hereunder violates a valid
patent, copyright, trademark or other intellectual property right, pay all
amounts payable to third parties in connection with any settlement or compromise
of such claim approved by TRX, and pay all damages finally awarded by a court
(after any permitted appeals) to third parties relating to such claim, including
court costs and reasonable attorneys fees awarded but only to the extent that
the action relates to the Software, Routines, Custom Routines and/or the
Services; provided User: (i) promptly notifies TRX in writing of any claim of
infringement; (ii) permits TRX to exclusively defend, compromise, settle or
appeal any such claim or judgment (at the expense of TRX); (iii) assists and
cooperates with TRX, as reasonably requested by TRX (at the expense of TRX), to
enable TRX to defend, compromise, settle or appeal any such claim, suit, demand
or judgment. The provisions of this Section shall not prohibit User’s
participation with TRX in the defence or appeal of any such claim or judgment
should the User or the Permitted User choose to participate, at its own expense
(such expense not being indemnified by TRX) and with attorneys of its own
choice, provided that TRX shall have sole control and authority with respect to
any such defence, compromise, settlement, appeal or similar action. Should the
User’s right to continue to use and allow the Permitted Users to use the Service
pursuant hereto be enjoined by a court because any part of aspect thereof is
declared to infringe a valid patent, copyright, trademark, or other intellectual
property right TRX at its option shall either: (i) procure for the User the
uninterrupted right to continue to use and permit use of the Service as provided
for hereunder; (ii) modify the Service to render it non-infringing but
substantially functionally equivalent to how it was prior to such modification;
(iii) replace the Services with a non-infringing equivalent with materially the
same functionality: or (iv) if none of these is commercially reasonable in TRX’s
reasonable discretion after having used reasonable commercial endeavours to
achieve them, TRX may terminate the Agreement and refund all unused prepaid
fees, subject, if legally permissible, to providing the Service in accordance
with Section 10.4 and without prejudice to TRX continuing indemnity obligations
pursuant to this Section 8.3.

 

  8.4 Joint Indemnity. Each party (the “Indemnifying Party”) will indemnify and
hold the other party and its affiliates, officers, directors, employees, agents
and representatives harmless from and against all damages, costs, expenses, and
liabilities, including, without limitation, reasonable attorneys fees and
expenses, (collectively “Losses”) arising from claims of third parties and as a
direct result of a breach of this Agreement by the Indemnifying Party.

 

  8.5 EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 8, TRX MAKES NO EXPRESS OR
IMPLIED WARRANTY WITH RESPECT TO THE CORREX SERVICES, OR ANY OTHER MATTER,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE,
INFRINGEMENT, QUALITY OR FITNESS FOR A PARTICULAR PURPOSE. TRX DOES NOT WARRANT
THAT ALL ERRORS CAN OR WELL BE CORRECTED OR THAT THE CORREX SERVICES WILL
OPERATE WITHOUT ERROR.

 

9



--------------------------------------------------------------------------------

9. Limitation of Liability

 

  9.1 Each Party’s liability under this Agreement shall be limited to direct
damages under or in relation to any breach of this Agreement by, or from any
unlawful act from, its employees, subcontractors, agents or any other third
parties it engages. For avoidance of doubt, direct damages shall include actual
and demonstrable lost profits (e.g. profits which have been lost as a direct
result of and to the extent due to the relevant breach of this Agreement and for
which the harmed Party can substantiate with written evidence).

 

  9.2 EXCEPT IN THE EVENT OF EITHER PARTY’S BREACH OF THE CONFIDENTIALITY
OBLIGATIONS SET FORTH IN SECTION 12 OR USER’S BREACH OF SECTION 4, THE PARTIES
AGREE THAT EACH PARTY’S ANNUAL (EACH 12 MONTH PERIOD TO RUN FROM THE EFFECTIVE
DATE OF THIS AGREEMENT AND EACH ANNIVERSARY THEREOF, THE “ANNUAL PERIOD”)
CUMULATIVE LIABILITY (UNDER BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR
OTHERWISE) IF ANY, FOR ANY DAMAGES RELATED TO THIS AGREEMENT SHALL BE FOR ACTUAL
DAMAGES AND SHALL NOT EXCEED THE FEES PAID OR PAYABLE BY USER TO TRX UNDER THIS
AGREEMENT OR ANY PREDECESSOR AGREEMENT IN THE IMMEDIATELY PRECEDING ANNUAL
PERIOD BEFORE WHICH THE CAUSE(S) OF ACTION AROSE. NEITHER PARTY SHALL BE LIABLE
FOR CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, OR OTHER DAMAGES OF ANY KIND,
INCLUDING LOST PROFITS (EXCEPT AS SET FORTH IN SECTION 9.1), EVEN IF ADVISED OF
THE LIKELIHOOD OF THE OCCURRENCE OF SUCH DAMAGES.

 

  9.3 TRX cannot appeal to the limitations of its liability described in the
Section 9.2 for any liability arising under Section 8.3 or in the event that the
damages are due to the wilful default or gross negligence of TRX, its employees,
subcontractors, agents or other third parties engaged by TRX to fulfil its
obligations hereunder.

 

  9.4 TRX will not be liable to User for any failure in respect of its provision
of the Services to the extent that such failure arises as a direct result of any
acts or omissions on the part of User or any of its customers.

 

  9.5 TRX shall seek and maintain sufficient insurance for performance of its
obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

10. Term and Termination

 

  10.1 The initial term of the Agreement shall be two (2) years from the
Effective Date. The Agreement shall renew for up to three (3) additional
one-year terms unless either party provides written notice of termination at
least sixty (60) days prior to the end of the then-current term, without
prejudice to TRX’s obligations pursuant to Section 10.4 below. The parties agree
to review User’s transaction volume, market forces and other relevant factors to
mutually agree upon pricing for each renewal term at least ninety (90) days
prior to the end of the then-current term. In the event the parties are unable
to agree, either party may terminate the Agreement effective nine (9) months
after the end of the then-current term by providing the other with written
notice at least sixty (60) days prior to the end of the then-current term.

 

  10.2 Either party may terminate this Agreement and rights granted herein if
the other party breaches any of the provisions of this Agreement, which if
capable of remedy fails to remedy such breach within thirty (30) days after
receiving written notice setting out the breach. TRX may terminate this
Agreement for nonpayment of any undisputed invoice upon thirty (30) days prior
written notice. User shall be entitled to terminate this Agreement immediately
in the event TRX fails to provide the Services in accordance with, or meet the
service targets set out in, Schedule D, for * consecutive months or any * months
in a rolling twelve (12) month calendar period. Termination of this Agreement
shall not constitute either party’s exclusive remedy for breach or
non-performance by the other party, and each party shall be entitled to seek all
other available remedies, both legal and equitable, including injunctive relief.

 

  10.3 Should either party (1) admit in writing its inability to pay its debts
generally as they become due; (2) make a general assignment for the benefit of
creditors; (3) institute proceedings to be adjudicated a voluntary bankrupt;
(4) consent to the filing of a petition of bankruptcy against it; (5) be
adjudicated by a court of competent jurisdiction as being bankrupt or insolvent;
(6) seek reorganization under any bankruptcy act; (7) consent to the filing of a
petition seeking such reorganization; or (8) have a decree entered against it by
a court of competent jurisdiction appointing a receiver, administrator,
administrative receiver, liquidator, trustee, or assignee in bankruptcy or in
insolvency covering all or substantially all of such party’s property or
providing for the liquidation of such party’s property or business affairs, or
any similar or analogous event occurring under the laws of any jurisdiction;
then, in any such event, the other party, at its option and without prior
notice, may terminate this Agreement effective immediately.

 

  10.4 Upon termination or expiry of this Agreement, for any reason (including
where the Agreement is terminated for User breach), TRX shall continue to
provide the Services (in accordance with the same pricing levels as set out in
Schedule B) for a minimum period of * months, or until such time as the User
provides

 

* Confidential Treatment Requested

 

11



--------------------------------------------------------------------------------

 

written notice to TRX of its desire to no longer utilize the Services (the
“Run-Off Period”). Any changes in the provision of Services requested by the
User during the Run-Off Period will require the execution of a work order
containing mutually agreed upon specifications and any associated fees. In the
event of termination of this Agreement being for User breach, TRX shall be
entitled to impose reasonable pre-conditions during any Run-Off period,
including, but not limited to, requiring that the User (i) remedy the
terminating breach; (ii) pay all undisputed invoices and outstanding fees due to
TRX; and (iii) in the event User’s breach was due to non-payment, requiring
monthly prepayment of accurately forecasted fees (based upon the average of the
fees incurred by User during the previous twelve (12) months but taking into
account the User’s anticipated volume decrease in its use of the Services) to be
incurred by User during the Run-Off Period. On calculation of each monthly
pre-payment the User shall be entitled to be credited (or refunded if
appropriate) any excess of fees paid for a previous month of the Run-Off Period.
After the expiry of the Run-Off Period, TRX shall refund any excess payments
paid in respect of the Run-Off Period to the User within 30 days from the date
the User ceases to use the Services. TRX shall have the right to immediately
terminate provision of the Services during the Run-Off Period for User’s failure
to prepay for such Services. Upon expiry of any Run-Off Period, the User shall
immediately cease all use of the Services, return all related documentation,
including any documentation made available by User to its customers and TRX
shall promptly return and deliver all Customer Data to the User in a mutually
agreed electronic format and ensure its erasure from its systems in its
entirety.

 

  10.5 Save as set out in clause 10.4 above, upon termination of this Agreement
for any reason, TRX’s obligation to provide the Services hereunder will
immediately cease.

 

  10.6 *

 

* Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

  10.7 Where the context or wording of a section indicates, the terms of this
Agreement shall survive its termination, including, without limitation, Sections
4, 7, 8, 9, 10, 11, 12, 13, 14 and 15 hereof.

 

11. Non-Solicitation

During the term and for * thereafter, each party shall refrain from directly
recruiting or soliciting for employment an employee of the other party who has
been directly involved in the provision of Services in the previous six
(6) months, without the prior written consent of the other party, which it may
withhold in its absolute discretion.

 

12. Confidentiality

 

  12.1 Ownership. User acknowledges TRX owns or has the right to provide the
CORREX Services, and that all right, title, and interest in the CORREX Services,
the Software upon which the Services are based, and all information and
materials related to the Services (excluding the Customer Data) and TRX’s
business, regardless of form, including all copyrights, database rights,
trademarks, service marks, logos, patents, Proprietary Information, and other
intellectual property rights pertaining thereto (collectively, “TRX IP”), are
and shall remain vested in TRX or its licensor(s). User further acknowledges
that the CORREX Services and accompanying documentation arc copyrights and Trade
Secrets of TRX. Except for the limited rights granted hereunder, neither User
nor its customers shall assert any right, title, or interest in or to the CORREX
Services, documentation, or other TRX IP.

 

  12.2 Use of Marks; Proprietary Notices. User shall not use TRX’s Marks without
TRX’s prior review and written approval, not to be unreasonably withheld or
delayed. Unless otherwise specified in this Agreement, or mutually agreed in
writing. User shall not modify, delete, or obscure any Marks, or any copyright
or other proprietary notices which TRX may affix to or embed within CORREX
Services, or other TRX Proprietary Information, and shall reproduce same on all
full and partial copies thereof. Any combination of the Marks with trademarks,
service marks, logos, and trade names of third parties must be approved in
writing by TRX prior to their actual use by User.

 

  12.3 Confidentiality. The unauthorized disclosure or use of a party’s
Proprietary Information and all information and services related thereto, may
cause great injury and harm to the owner thereof. Therefore, each party agrees
to take all appropriate action to ensure the confidentiality and security of the
other party’s Proprietary Information, but in any event no less than a
reasonable standard of care. Without limiting the generality of the foregoing,
User and TRX each agree that it: (i) shall maintain the other’s Proprietary
Information in the strictest confidence, including compliance with reasonable
security requirements; (ii) shall not disclose, display, publish, transmit, or
otherwise make available such

 

* Confidential Treatment Requested

 

13



--------------------------------------------------------------------------------

 

Proprietary Information or the benefit thereof, in whole or in part, except in
confidence to Permitted Users, its own employees, its Affiliates and
professional advisors, on a need-to-know basis; and (iii) except as expressly
permitted hereunder and to the extent permitted by Section 50A of the Copyright,
Designs and Patents Act 1988, shall not copy, duplicate, replicate, transform,
or reproduce such Proprietary Information.

 

  12.4 Applicability. The restrictions set forth herein shall apply during the
term of this Agreement, and shall remain in full force and effect after any
termination hereof: (a) for Trade Secrets as long as such information qualifies
as a Trade Secret under applicable law; (b) for all other Confidential
Information, during a period of five (5) years after termination hereof, subject
to 10.4; and (c) for all other TRX IP, during such period as permitted by
applicable law.

 

  12.5 Exceptions. Anything in this Section 12 notwithstanding, neither party
shall be liable to the other for damages resulting from disclosure of any
Proprietary Information which is lawfully received by recipient prior to its
disclosure hereunder or becomes part of the public domain through no act or
failure to act by the recipient. In addition, if any law, regulation, or decree
of any court, stock exchange or governmental unit requires disclosure of all or
part of TRX’s IP, User shall have no liability to TRX for such disclosure
provided it: (a) defers disclosure for the maximum time period permitted by such
law; (b) gives TRX immediate notice of such requirement and confirms such notice
in writing within twenty-four (24) hours via facsimile or overnight courier; and
(c) allows TRX the opportunity to defend against such disclosure.
Notwithstanding the foregoing, neither party shall have any obligation to
maintain the confidentiality of: (i) information the receiving party already
knows without restriction (ii) information that becomes generally available to
the public except as a result of disclosure by the receiving party in violation
of this Agreement, and (iii) information that becomes known to the receiving
party from a source other than the disclosing party on a non-confidential basis

 

13. Ownership of Customer Data and Data Protection

 

  13.1 TRX acknowledges that the User owns all Customer Data, and that all
right, title, and interest in the Customer Data, and all information and
materials related to the Customer Data, are and shall remain vested in the User.
TRX agrees to execute and complete all documentation as may be reasonably
requested by the User to give effect to this clause and/or to assign and
transfer all rights and title in the Customer Data to the User, provided that
User shall pay any reasonable costs associated directly therewith.

 

  13.2 For the purposes of this Section 13, “Personal Data” has the meanings
ascribed to it in the Data Protection Act 1998 (the “DPA”).

 

14



--------------------------------------------------------------------------------

  13.3 TRX shall take all necessary steps to ensure that Personal Data processed
by or on behalf of TRX under this Agreement is processed, stored and protected
in accordance with requirements of the DPA or its own information security
policy (where such policy exceeds the requirements of the DPA) and in particular
TRX shall not use or disclose or otherwise process such Personal Data nor
reproduce such Personal Data in whole or in part in any form except as may be
required in connection with this Agreement or is required to be disclosed
pursuant to any applicable legislation, order of a court of competent
jurisdiction or by any governmental or regulatory agency with authority to
demand disclosure. Except to the extent not permitted by applicable law, TRX
shall keep the User fully informed of any such disclosure and take all
reasonable steps to minimise such disclosure and ensure all disclosed data and
information is treated as, and is kept, confidential by the recipient.

 

  13.3 TRX shall also:

a. ensure that all Personal Data processed by or on behalf of TRX under this
Agreement is processed in accordance with the DPA and all applicable laws and
regulations and the written instructions of the User;

b. at the User’s expense and written request (and to the extent permitted by the
Data Protection Act 1998) promptly provide the User with such assistance and
copies of any Personal Data requested by the User as the User may reasonably
require in order to deal with any request for subject access pursuant to
Section 7 of the Data Protection Act 1998; and

c. at all times take reasonable steps to ensure the reliability of those
personnel who have access to Personal Data processed on behalf of the Permitted
User(s) and shall use its reasonable endeavors to ensure their compliance with
the obligations set out in this Section.

 

  13.4 The User warrants that any Personal Data it is deemed to “control” (as
such term is defined under the DPA), is supplied or disclosed to TRX under this
Agreement shall be collected, processed, controlled and transferred by User in
accordance with the Data Protection Act 1998.

 

14. Dispute Resolution

The parties shall amicably endeavour to resolve any dispute or difference
arising from this Agreement. Any unresolved disputes concerning this Agreement
shall (other than where special/injunctive relief is appropriate) be submitted
to arbitration before an arbitrator agreed upon by the parties, or, if the
parties cannot agree upon an arbitrator within thirty (30) days, to an
arbitrator appointed by the Chairman (or equivalent) of the Chartered Institute
of Arbitrators (“CIA”) based in the United Kingdom. The arbitration shall be
conducted in the United Kingdom, in the English language, and under the rules
then prevailing of the CIA. The arbitrator may award legal fees and costs as
part of any award. The award of the arbitrator shall, in the absence of manifest
error, be binding on both

 

15



--------------------------------------------------------------------------------

parties. This Section 14 shall not apply to provisional measures as meant in
Article 31 of the Council Regulation (EC) No. 44/2001 of 22 December 2000 on
jurisdiction and the recognition of judgments in civil and commercial matters
nor shall this Section 14 apply to the undisputed portion of any payment or to
any controversy arising in connection with the confidentiality of and the
parties’ respective property interests in and to TRX IP and Customer Data or to
the parties respective enforcement of any provision of this Agreement with
respect to same, including that party’s right to injunctive or other equitable
relief.

 

15. Miscellaneous

 

  15.1 Language. The language of this Agreement, the reports and documents
required by it or arising in connection with it and of negotiations between the
parties shall be in English.

 

  15.2 Entire Agreement. This Agreement, including any Exhibits and Schedules
attached hereto, represents the entire understanding and agreement between the
parties with respect to the subject matter hereof, and supersedes any and all
previous discussions and communications. Nothing in this section excludes
liability for fraud. Any subsequent amendments and/or additions hereto are
effective only if in writing and signed by both parties. Save as provided for in
section 3.1 and 5.4 User may not assign its rights or obligations under this
Agreement without the prior written consent of TRX and such consent shall not be
unreasonably delayed or withheld. Subject to the foregoing limitation on
assignment, this Agreement is binding upon and inures to the benefit of the
successors and assigns of the respective parties hereto.

 

  15.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of England & Wales and both parties agree to submit to
the jurisdiction of the English Courts. Except as required by Section 13,
Dispute Resolution, each party irrevocably submits to the exclusive jurisdiction
of the English Courts over any claim, dispute, or matter arising under or in
connection with this Agreement or its enforceability of the legal relationships
established by the Agreement, and waives any objection to proceedings in such
courts on the grounds of venue or on the grounds that proceedings have been
brought in an inconvenient forum.

 

  15.4

Injunctive Relief. In the event a party is in breach, or threatens to breach any
of the covenants (Section 4 concerning TRX Proprietary Rights, Non-Solicitation
in Section 11, and Confidentiality in Section 12) set out in this Agreement, the
other party (the “Injured Party”) acknowledges and agrees that the Injured Party
may be greatly damaged and that such
breach(es) may be irreparable and difficult to quantify; therefore, the Injured
Party may apply in good faith to any court of competent jurisdiction in the
United Kingdom (or the jurisdiction where the relevant breach occurred and which
accepts jurisdiction under this specific provision of the Agreement), who,
notwithstanding the provisions of Section 15.3 (Governing Law), may apply the
laws of its own jurisdiction in determining only whether relief shall be granted
to the Injured Party, for injunctive or other equitable relief only to restrain
that breach or threat of breach, without impairing,

 

16



--------------------------------------------------------------------------------

 

invalidating, negating or voiding the Injured Party’s rights to releif either at
law or in equity; thereafter any subsequent or related legal action is to be
conducted under English law and if necessary, and where possible, transferred to
the English Courts. In the event that any or all of the covenants hereunder are
determined by the court of competent jurisdiction to be invalid or
unenforceable, by reason that the breadth of restrictions are too great, or for
any other reason, these covenants shall be modified and interpreted to extend
over the maximum geographic area, period of time, range of activities or other
restrictions to which they may be enforceable.

 

  15.5 Waiver. The failure of either party at any time to require performance by
the other party of any provision hereof is not to affect in any way the full
rights of such party to require such performance at any time thereafter, nor is
the waiver by either party of a breach of any provision hereof to be taken or
held to be a waiver of the provision itself or any future breach.

 

  15.6 Relationship of the Parties. The parties hereto are independent
contractors, and nothing in this Agreement is to be construed to create a
partnership, joint venture, or agency relationship.

 

  15.7 Severability. If any part, term, or provision of this Agreement is held
to be illegal, unenforceable, or in conflict with any law of a federal, state,
or local government having jurisdiction over this Agreement, the validity of the
remaining portions or provisions are not to be affected thereby.

 

  15.8 Notice. All notices under this Agreement shall be given in writing and
shall be delivered either by hand, by nationally recognized overnight courier,
fees pre-paid by sender, or by facsimile (with confirmation copy sent by U.S.
Mail) addressed to the receiving party at the address set forth below, or at
such other address as may be designated from time to time. Notices shall be
deemed delivered upon the earlier of actual receipt or three (3) days after
deposit of such notice, properly addressed and delivery fees paid, with the
overnight courier, or at the time of delivery by facsimile if such delivery is
made by 2:00 o’clock p.m. GMT and, if not, as of 8:00 o’clock a.m. GMT on the
following business day.

 

For TRX:    For User: Name:    Name: TRX Europe Ltd.    Company: Address:   
Address: Phone:    Phone: Fax:    Fax:

 

17



--------------------------------------------------------------------------------

  15.9 Force Majeure. No party shall be liable for failure to perform or delay
in performing all or any part of its obligations under this Agreement to the
extent that such failure or delay is due to any cause or circumstance reasonably
beyond the control of such party including, without limitation, acts of
terrorism, acts of God, fire, flood, storms, earthquake, strike or other labor
dispute, government requirement, or civil or military authority, save that, for
the avoidance of doubt, TRX shall not be entitled to claim force majeure for a
failure in the Services except where both the Service and also the back up
system contemplated by Exhibit A are affected by circumstances (though not
necessarily the same circumstances) of force majeure. The party affected by such
an event shall promptly notify the other party in writing. The party so affected
shall take reasonable steps to resume performance with the least possible delay.
TRX shall have a documented business continuity and disaster recovery plan, as
updated from time to time, which shall be provided to User upon written request.

 

  15.10  Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which taken together will
constitute but one and the same instrument. The Agreement may be executed and
delivered by facsimile and the parties agree that such facsimile execution and
delivery will have the same force and effect as delivery of an original document
with original signatures, and that each party may use such facsimile signatures
as evidence of the execution and delivery of this Agreement by all parties to
the same extent that an original signature could be used.

[Signatures on following page.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties hereto have made and entered into this Agreement as of the Effective
Date.

 

TRX Europe Ltd.     User: Hogg Robinson Plc Signed:   

/s/    Peter Grover

    Signed:   

/s/    Bill Brindle

Name:   Peter Grover     Name:   Bill Brindle Title   EVP     Title   Business
Technology & Distribution Director

 

19



--------------------------------------------------------------------------------

Exhibit A

CORREX Services

While the following list of Services is included as part of the transaction fee,
the Services may be subject to the applicable customized programming fees (not
to exceed the rates set out in Exhibit B) necessary for the implementation to a
new GDS specification or GDS regional modification requested by the User.

*

 

* Confidential Treatment Requested

 

20



--------------------------------------------------------------------------------

Additional CORREX Services available for per-day fee as stated in Exhibit B:

 

*

Other customer-defined services as requested by, or made available to, User,
shall not be unreasonably withheld or delayed by TRX.

 

* Confidential Treatment Requested

 

21



--------------------------------------------------------------------------------

Exhibit B

Fees

The Fees expressed herein apply only to those specific Services selected by User
and includes the Support Services set out in Exhibit D. During the term of this
Agreement, additional Services may be requested by User and, if provided by TRX
not to be unreasonably withheld or delayed, will require additional fees and
amendment of this Agreement.

 

CORREX Service Bureau Fees

   Amount

*

   *

Fee Explanations

*

Current Charges for Other Services:

 

(1)

   Routine Maintenance Programming    *

(2)

   Customized Routine/Script Programming    *

(3)

   XML Event-Driven PNR Messaging Development    *

(4)

   Half-Day Rate    *

(5)

   Other Services    *

 

* Please note that “per day” means a seven (7) hour day and half-day means 3.5
hours.

 

* Confidential Treatment Requested

 

22



--------------------------------------------------------------------------------

Exhibit C

Contact Information

Designation of User Representatives:

Operational Representatives:

 

Name: *   

*

Title: *   

*

Phone: *   

*

Fax: *   

*

E-mail Address: *   

*

Legal:

Title: *

Office Phone: *

Fax: *

E-mail Address: *

Accounting:

 

CORREX Transactions

  

CORREX Development

Name: *    Name: * Title: *    Title: * Phone: *    Phone: * Fax: *    Fax : *
Email: *    Email: *

 

* Confidential Treatment Requested

 

23



--------------------------------------------------------------------------------

Exhibit D

Support Services and Service Level Agreement

I. CORREX SERVICES

Non-Emergency Service Bureau Support Procedures

*

Normal Business Hours

*

 

* Confidential Treatment Requested

 

24



--------------------------------------------------------------------------------

Emergency is defined as any incident of more than * PNRs on a rush or ticketing
queue for * while the queues are not processing and/or * unsent CORREX Mails
waiting on queue for *.

Emergency Support during Normal Business Hours

*

 

* Confidential Treatment Requested

 

25



--------------------------------------------------------------------------------

CORREX Overall Availability

TRX will maintain a * overall monthly uptime of the CORREX Services with the
exception of:

Downtime for scheduled maintenance; or factors beyond the control of TRX
(subject to 15.9).

Scheduled maintenance generally occurs * per month for a period of *.
Maintenance is performed during off-peak hours *. The Service Bureau will
provide notice of scheduled maintenance a minimum of * in advance.

Factors beyond the control of TRX include, but are not limited to, GDS
availability and GDS performance. TRX will provide monthly reports on the
previous calendar months’ uptime for the CORREX Services.

CORREX Support Request Response Times

Emergency Support Requests will be resolved within * from the fault being
reported.

Normal Support Requests will be resolved within * from the fault being reported.

TRX will not be held to these timeframes during scheduled maintenance periods or
when delays are caused by factors beyond TRX control (subject to 15.9),
including but not limited to: User’s failure to follow reporting and/or
escalation procedures as stated above (or as later reasonably updated and
provided to User in writing), delayed response from User, GDS unavailability, or
degraded GDS performance. TRX will provide an incident report to User within *
of any major Service outage causing a severe impact on the CORREX Services’
ability to process Transactions.

CORREX Processing Times

TRX shall ensure that the CORREX Services processes at least * of the Group’s
unique PNR’s the “rush” queue (as that term is generally understood in the
industry) in * or less at any point in time. For avoidance of doubt, PNRs may be
placed on the “rush” queue multiple times in the course of processing. By way of
example, a PNR slated for processing that includes CORREX Mail may move to and
from the “rush” queue multiple times. TRX cannot ensure the cumulative total of
time that PNR spends on the “rush” queue is * or less. In achieving the service
level, TRX will not be responsible for any factors outside its control (subject
to 15.9) including, but not limited to: the number of GDS terminal addresses
(TAs) and/or number of queues utilized by User, variables in 3rd party data
communications, GDS-related performance issues (e.g., uptime or connectivity
speed), GDS modifications, unplanned or unannounced “Queue Dumps”, User
processing requirements that include extraneous database connections or GDS
commands, multi-module

 

* Confidential Treatment Requested

 

26



--------------------------------------------------------------------------------

processing of PNR’s sent to the “rush” queues, emails sent via the GDS, or
transaction volume levels exceeding * of the transaction volume forecast
provided by User. User shall provide CORREX transaction forecasts to TRX for the
upcoming * no later than the * of the * of the previous *. The CORREX
transaction forecast is to contain a good faith estimate of the expected CORREX
* transaction volume. In the event that User fails to provide a CORREX
transaction forecast, the parties agree that the most recent forecast provided
by User will be in effect for the purposes of this section. TRX shall be
responsible for monitoring and reporting on CORREX transaction processing times
using the CORREX reporting functionality and making such reports available to
User *.

TRX will consult with User relating to processes or actions that may be used to
improve PNR processing times.

TRX will provide * reports of User’s average CORREX processing times.

CORREX Operational Support and Best Practices

In addition to the services provided above, TRX will continue to update and
revise the CORREX Operational Support and Best Practices guidelines and provide
such updates to User but no such update or revision shall act to decrease the
response time currently stated at the date of this Agreement.

CORREX Services Acceptance Procedures

 

a. Acceptance of Current CORREX Services. The version of the CORREX Services
provided to User as of the Effective Date, including any Development Requests
(as defined below) performed under the Original Agreement and/or any of its
Amendments, shall be deemed to be accepted by User.

 

b. CORREX Routines.

 

  *

 

* Confidential Treatment Requested

 

27



--------------------------------------------------------------------------------

EXHIBIT E

Operational Support and Best Practice Manual

 

28